DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on August 15, 2022 and wherein the Applicant has amended claims 1, 4, 8, 11, 15, 18. In an Examiner-initiated telephone interview with Applicant Attorney Monchai Chuaychoo (registration number 75,554) on September 7, 2022, the Applicant has further amended claims 1, 8, 15 and see attached Examiner Amendment Claim List.
In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Response to Remarks
With respect to the objection of drawings due to formality issues, as set forth in the previous Office Action, the Applicant’s drawing replacement submitted on August 15, 2022 has been acknowledged, and the Office believed as best understanding that the replacement sheets of drawings would overcome the objection of drawings, as set forth in the previous office action, and therefore, the objection of drawings due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the specification objection due to the formality issues, as set forth in the previous Office Action, the Applicant’s specification replacement sheets submitted on August 15, 2022, is acknowledged and the Office believed as best understanding that the replacement sheets of specification would overcome the specification objection as set forth in the previous office action and therefore, the objection of specification due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of claims 1-20 due to formality issue, as set forth in the previous Office Action, the Applicant’s amendment has been fully considered and the Examiner believes the amendment would overcome the claim objection as set forth in the previous office action, and therefore, the objection of claims 1-20 due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-20 under 35 USC §101, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see the last paragraph of page 11 and paragraphs 1-4 of page 12 in Remarks filed on August 15, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC §101, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-20 under 35 USC §112(a)/(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 3, 5, 6 of page 13 in Remarks filed on August 15, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(a)/(b), as set forth in the previous Office Action, has been withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney Monchai Chuaychoo (registration number 75,554) on September 7, 2022 and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The general concept of training a model such as acoustic models or neural networks by inserting noises in order to make the trained model to be realistic in applications was known in the art before the effective filing date of the claimed invention, as evidenced by 
Soni et al (US 20210065681 A1), wherein Soni teaches a ASR system in robust approach to against real word noises and channel distortions and wherein a generative noise model is created to generate a 1st set of noise signals representative of additive noise with respect to a clean speech and generate a 2nd set of noise signals representative of channel distortions to the clean speech, and adding the 1st set of noise signals to a clean speech utterance in a linear time-domain or a linear frequency domain to generate a 1st synthetic multi-conditioned dataset, adding the 2nd set of noise signals to the clean speech utterance in a log frequency domain to generate a channel-distorted data set, and then adding the 1st set of noise signals to the channel-distorted data set in time domain to generate a 2nd synthetic multi-conditioned dataset, and then training a ASR model by using at least one of the 1st and 2nd synthetic multi-conditioned datasets for effectively counting a role of the type of noises in the training ASR model,
Zou (CN 109191411 A), wherein Zou teaches a method to reconstruct an image by training an image input model to obtain training sample set and wherein the reconstruction of the image is performed by obtaining a 1st low resolution image dataset by down-sampling followed by up-sampling an high resolution image dataset, compressing the 1st low resolution image dataset in a least two compression ratio to obtain a 2nd compressed image dataset, selecting portion of the 2nd compressed image dataset for inserting an image noise processing to form a 3rd noisy image dataset, and obtaining a training dataset by cutting out the high resolution image dataset images according to the reset size of the image block and the 3rd noisy image dataset,
Yu et al (CN 108417224 A), wherein Yu teaches a method of training a bidirectional neural network model in an ASR application by (a) obtaining noisy data, (b) calculating time-frequency hiding value via an adaptive bidirectional neural network by taking the obtained noisy data, (c) calculating correlation matrices of the noise dataset and a speech dataset, (d) calculating beamforming filter coefficients based on the calculated correlation matrices, and  (e) obtaining the speech enhanced audio signal by applying the beamforming filter coefficients on the noisy data,
Hannun et al (US 20160171974 A1), wherein Hannun teaches a deep learning method applied on a neural network training by receiving and inputting a time-series of spectrogram frames x(t), into a 1st layer of a recurrent neural network RNN model, outputting a predicted character probability for the utterance x, computing a loss to measure an error in prediction of the character for the utterance x, evaluating a gradient of the predicted outputs of the neural network given the ground-truth characters, and updating the neural network using back-propagation, in order to improve performance of speech recognition in a noisy environment,
Luo (CN 108898214 A), wherein Luo teaches a method to training and applying a circulating fuzzy neural network model by recursively updating an average value and a standard deviation via a dynamic clustering approach, intuitively circulating the fuzzy neural network model by the standardized data samples according to selected set of intuitive fuzzy rule, outputting predicted sequence data and judging whether the predicted sequence data satisfies a preset precision requirement, if not satisfied, updating an output weight feedback weighting, and intuitive fuzzy set fuzzy rule center and point difference, until the prediction result of the output satisfies the preset precision requirement, and applying the RNN to the online sequence data input to the training model to obtain the prediction result.
The Examiner has not found prior art that teaches or suggests the modification of the above references in the fields as such 
“… modeling an environmental noise and an internal system noise with a first and second polynomial regression to generate an upper bound function and a lower bound function, respectively; modeling user noise with a third polynomial regression to generate a noise function; applying the upper bound function and the lower bound function to the noise function to generate a squeezed noise function; detecting anomalies within a training data during an online training; generating sample values from the detected anomalies; mapping the sample values to a squeezed space model via the squeezed noise function to calculate an ANI (average noise index} within the sampled squeezed space model bounded by the squeezed noise function; and applying the average noise index by adding a percentage of noise based on the ANI to the training data during training to alter the training data …”as recited in claim 1 and combined other claimed features as a whole in claim 1. 
For at least the reasons listed above, the other independent claims 8, 15 and the dependent claims 2-7, 9-14, 16-20 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Allowable Subject Matter
Claims 1-20 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654